Citation Nr: 0914846	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2007, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as a 
result of acoustic trauma incurred during active duty.  He 
reports that radio duty exposed him to continuous noise while 
monitoring the radio with a headset, that his earphones would 
emit high and loud squelches, that his ears once started to 
ring due to sea water in his ear canals, and that he never 
used hearing protection.  The Veteran's DD Form 214 indicates 
that his military occupational specialty in service was as a 
radio operator.

The Veteran underwent a service entrance medical examination 
in January 1954, which included testing of auditory acuity 
through the use of the whispered voice method.  The whispered 
voice test results were 15/15 in each ear.

During the Veteran's service separation medical examination 
in January 1956, the only tests conducted for evaluating 
auditory acuity were the whispered and spoken voice tests.  
The results for both tests were 15/15 in each ear.  The 
record does not include the Report of Medical History, which 
is typically completed in connection with such examinations.

The first post-service evidence of bilateral hearing loss is 
shown in a private audiological assessment administered in 
August 1999 (The Board notes that this record includes two 
dates, one being August 1999 and the other being December 
2005).  This audiological assessment does not contain an 
analysis of the test results; rather it only provides the 
underlying data in graph form.  The Board observes that the 
referenced data appears to demonstrate hearing loss 
disability for VA purposes.

In April 2005, the Veteran underwent a VA audiological 
consultation.  During this assessment, the Veteran reported 
significant noise exposure during active duty.  The Veteran 
complained of gradual bilateral hearing loss and tinnitus.  
The Veteran's word recognition scores were 92 percent for the 
right ear and 88 percent for the left ear.  The examiner 
diagnosed the Veteran as having moderate to profound high 
frequency sensorineural bilateral hearing loss.  The examiner 
concluded that the Veteran's hearing loss had the 
characteristics of a noise-induced hearing loss.  The 
examiner further concluded that it was plausible that the 
Veteran's bilateral hearing loss and tinnitus were at least 
in part caused by the noise exposure experienced during 
active duty, given the Veteran's account of noise trauma 
incurred during service.  The examiner recommended that the 
Veteran request an evaluation in order to determine whether 
he should be entitled to service connection for the current 
bilateral hearing loss and tinnitus.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed disabilities.

As to the claimed tinnitus, the Veteran's essential 
contention is that he was exposed to noise during service, 
and that his tinnitus resulted from such exposure.  The 
veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (providing that ringing in the ears is capable of 
lay observation).

VA has a duty to assist claimants in the development of facts 
pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Although the Veteran 
received a VA audiological consultation in April 2005, that 
evaluation did not provide sufficient information to decide 
the issues on appeal.  Moreover, the consultation was 
conducted without review of the claims file, and that the 
examiner herself recommended that the Veteran receive another 
evaluation and opinion.

In light of the fact that the Veteran reports exposure to 
loud sounds and ringing in his ears during service; that his 
service entrance and separation medical examinations did not 
test pure tone thresholds; that there is no record of the 
Veteran's Report of Medical History included with his 
separation examination; and that the post-service medical 
records document current bilateral hearing loss and tinnitus; 
the Board finds that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his current 
claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA audiological examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss, and the nature and 
etiology of his claimed tinnitus.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should offer an 
opinion as to whether any bilateral 
hearing loss identified is at least as 
likely as not (i.e., 50 percent or higher 
degree of probability) related to his 
active duty service or any incident 
therein.  The examiner should also offer 
an opinion as to whether any tinnitus 
identified is at least as likely as not 
related to his active duty service or any 
incident therein.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in the report.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate, and explain why an opinion is 
not possible.

2.  After completion of the above, the RO 
should review the record and determine if 
the claims can be granted.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




